Exhibit 10.3




RESTRICTED STOCK PURCHASE AND RESTRICTION AGREEMENT




THIS RESTRICTED STOCK PURCHASE AND RESTRICTION AGREEMENT (the “Agreement”) is
made and entered into as of the 30th day of June, 2012 (the “Effective Date”) by
and between SIBLING ENTERTAINMENT GROUP HOLDINGS, INC., a Texas corporation
(“SIBE”) and Meshugeneh, LLC , a Georgia company (“Purchaser”).




Agreement




For and in consideration of the premises, the mutual covenants contained herein,
and other good and valuable consideration the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree:




1. Definitions




The following capitalized terms are used in this Agreement with the meanings
thereafter ascribed.




“Price” means the aggregate purchase price for all Restricted Subject Shares of
$.006 per share for all of the Restricted Subject Shares purchased.




2. Purchase and Sale.




2.1. Purchase.

SIBE, with the approval of its Board of Directors, hereby issues, sells, and
delivers to Purchaser and Purchaser hereby purchases from SIBE  shares Five
Million (5,000,000) shares of Series Common Stock of SIBE (the “Subject Shares”)
for $.006 per share, the closing price on the date of the purchase.  Agreement.
The amount due to the Company as a result of this purchase $30,000, shall be
deducted from the amounts owed to the Purchaser as consideration for the
consulting fees owed in the June 2012 invoice. Purchaser represents to SIBE that
Purchaser:




(a) is an “accredited investor” as such term is defined in Rule 501 of
Regulation D, promulgated under the Securities Act of 1933 and the information
concerning Purchaser on the Investor Questionnaire attached Exhibit A, is true
and correct in all material respects.

(b) Purchaser acknowledges that Purchaser may obtain access via EDGAR to SIBE’s
SEC filings including its Form 10, and Form 10-K for the two most recent fiscal
years at www.sec.gov. (c) The Subject Shares are being acquired for Purchaser's
own account without the participation of any other person, with the intent of
holding the Subject Shares for investment, without the intent of participating,
directly or indirectly, in a distribution of the Subject Shares, and not with a
view to, or for resale in connection with, any distribution of the Subject
Shares.

(d) Purchaser has such knowledge and experience in financial, tax, and business
matters as to be capable of evaluating the merits and risks of, and bearing the
economic risks entailed by, an investment in SIBE and of protecting Purchaser’s
interests in connection with this transaction. Purchaser recognizes and
acknowledges that Purchaser’s investment in SIBE involves a high degree of risk.
Purchaser is able to bear the risk of a complete loss of Purchaser's investment
in the Subject Shares.

(e) Purchaser understands and agrees that the Subject Shares will be issued and
sold without registration under federal or applicable state law relating to the
registration of securities, in reliance on the exemptions from registration
under the Securities Act provided by Sections 3(b) and/or 4(2) thereof and the
rules and regulations promulgated thereunder and that the Subject Shares cannot
be offered for sale, sold, or transferred by Purchaser other than pursuant to:
(A) an effective registration under the Securities Act or in a transaction
otherwise in compliance with the Securities Act and (B) evidence satisfactory to
SIBE of compliance with the applicable securities laws of other jurisdictions.
SIBE shall be entitled to rely upon an opinion of counsel





--------------------------------------------------------------------------------

satisfactory to it with respect to compliance with the above laws. Purchaser
understands and agrees that SIBE has no obligation to register the Subject
Shares or to comply with any exemption available for sale of the Subject Shares
without registration. Certificates evidencing the Subject Shares shall contain a
legend indicating that the Subject Shares have not been registered 1933 Act or
the securities laws of any other jurisdiction and referring to the restrictions
on transferability and sale of the Subject Shares and any transfer agent of SIBE
shall be instructed to require compliance with the conditions of such legends.

(f) Purchaser has had the opportunity to ask questions of and receive answers
from SIBE and any person acting on its behalf, and to obtain all material
information reasonably available with respect to Purchaser and its affairs, and
has received satisfactory answers to all such questions and received all
documents and other information requested of Purchaser.

(g) Acceptance by Purchaser of the certificate representing the Subject Shares
shall constitute a confirmation by Purchaser that all agreements and
representations made herein are true and correct at such time. Purchaser has
full power and authority to execute, deliver, and perform this Agreement without
the consent or approval of any other person which has not been obtained on or
prior to the date hereof. This Agreement is the legal, binding, and valid
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms and shall inure to the benefit of SIBE, its successors and assigns.




2.2 Issuance Instructions

The Purchaser has requested that the shares be issued to third parties, with no
ownership to the Purchaser, directly or indirectly, as there is no relationship
between these individuals and the Purchaser.




The issuance information shall be as noted below:

John Leath <insert address>

1,000,000 shares

Mack Leath <insert address, age if a minor>

1,000,000 shares

Sarah Leath <insert address, age, note a minor>

1,000,000 shares

William Harrison Lance <insert age, etc>

1,000,000 shares

Thomas Jackson Lance <insert age, etc>

1,000,000 shares




3.0. SIBE Representations.

SIBE represents and warrants that: (a) this Agreement and the issuance of the
Subject Shares has been duly authorized by the Board of Directors, (b) this
Agreement constitutes a legal, valid, and binding obligation of SIBE,
enforceable against SIBE in accordance with its terms, (c) the Subject Shares
are fully paid and nonassessable, and free and clear of any and all encumbrances
and restrictions, other than restrictions on transfer imposed by applicable
securities laws and the restrictions imposed by the terms of this Agreement; (d)
SIBE shall fully cooperate in causing the restrictive legends to be removed from
the certificate(s) evidencing the Conversion Shares to the extent permitted by
Rule 144; and (e) SIBE shall not initiate any action to cancel, reduce, stop
transfer, or terminate the Subject Shares or the Conversion Shares or interfere
with the lawful disposition of the Subject Shares or the Conversion Shares in
accordance with Rule 144.




4.0. Legends.

Each certificate evidencing Subject Shares shall bear the following legends:




On the face of the certificate:

“TRANSFER OF THE SHARES EVIDENCED BY THIS CERTIFICATE IS RESTRICTED IN
ACCORDANCE WITH

CONDITIONS PRINTED ON THE REVERSE OF THIS CERTIFICATE.”

On the reverse:

“THE SHARES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO, AND TRANSFERABLE ONLY
IN

ACCORDANCE WITH, THAT CERTAIN STOCK RESTRICTION AGREEMENT, A COPY OF WHICH IS ON
FILE AT THE

PRINCIPAL OFFICE OF THE ISSUER. NO TRANSFER OR PLEDGE OF THE SHARES EVIDENCED
HEREBY MAY BE

MADE EXCEPT IN ACCORDANCE WITH, AND SUBJECT TO, THE PROVISIONS OF SAID
AGREEMENT.”

“SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED BY THE
PURCHASER FOR

INVESTMENT PURPOSES ONLY AND NOT FOR RESALE, TRANSFER OR DISTRIBUTION, HAVE BEEN
ISSUED





--------------------------------------------------------------------------------

PURSUANT TO EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF APPLICABLE STATE
AND FEDERAL

SECURITIES LAWS, AND MAY NOT BE OFFERED FOR SALE, SOLD OR TRANSFERRED OTHER THAN
PURSUANT

TO EFFECTIVE REGISTRATION UNDER SUCH LAWS, OR IN TRANSACTIONS OTHERWISE IN
COMPLIANCE WITH

OR EXEMPT FROM SUCH LAWS, AND UPON EVIDENCE SATISFACTORY TO THE ISSUER OF
COMPLIANCE WITH

OR EXEMPTION FROM SUCH LAWS, AS TO WHICH THE ISSUER MAY RELY UPON AN OPINION OF
COUNSEL

SATISFACTORY TO THE ISSUER.”




Purchaser agrees upon request to promptly surrender the certificates
representing Subject Shares to SIBE so that SIBE may affix the foregoing legends
thereto.




4.1. Governing Laws.

This Agreement and the rights of the parties hereunder shall be governed by and
construed in accordance with the laws of the State of Georgia, without regard to
its conflicts of laws rules. The parties agree that any appropriate state court
sitting in Fulton County, Georgia or any Federal Court sitting in the Northern
District of Georgia (Atlanta Division) (collectively, the “Permitted Courts”),
shall have exclusive jurisdiction of any case or controversy arising under or in
connection with this Agreement and shall be a proper forum in which to
adjudicate such case or controversy, and each party irrevocably: (f) consents to
the jurisdiction of the Permitted Courts in such actions, (g) agrees not to
plead or claim that such litigation brought in the Permitted Courts has been
brought in an inconvenient forum, and (h) waives the right to object, with
respect to such suit, action, or proceeding, that such court does not have
jurisdiction over such party. In any suit, arbitration, mediation, or other
proceeding to enforce any right or remedy under this Agreement or to interpret
any provision of this Agreement, the prevailing party will be entitled to
recover its costs, including reasonable attorneys’ fees, and all costs and fees
incurred on appeal or in a bankruptcy or similar action.




4.2. Successors.

This Agreement shall be binding upon and inure to the benefit of the heirs,
legal representatives, successors, and permitted assigns of the parties.




4.3. Notice.

Except as otherwise specified herein, all notices and other communications under
this Agreement shall be in writing and shall be deemed to have been given if
personally delivered or if sent by registered or certified United States mail,
return receipt requested, postage prepaid, addressed to the proposed recipient
at the last known address of the recipient. Any party may designate any other
address to which notices shall be sent by giving notice of the address to the
other parties in the same manner as provided herein.




4.4. Severability.

In the event that any one or more of the provisions or portion thereof contained
in this Agreement shall for any reason be held to be invalid, illegal, or
unenforceable in any respect, the same shall not invalidate or otherwise affect
any other provisions of this Agreement, and this Agreement shall be construed as
if the invalid, illegal or unenforceable provision or portion thereof had never
been contained herein.




4.5. Entire Agreement.

This Agreement expresses the entire understanding and agreement of the parties
with respect to the transactions contemplated herein and the subject matter
described herein.




4.6. Headings.

Section headings used herein are for convenience of reference only and shall not
be considered in construing this Agreement.




4.7. Specific Performance.

In the event of any actual or threatened default in, or breach of, any of the
terms, conditions and provisions of this Agreement, the party or parties who are
thereby aggrieved shall have the right to specific performance and a temporary
or permanent injunction without showing any actual damage, in





--------------------------------------------------------------------------------

addition to any and all other rights and remedies at law or in equity, and all
such rights and remedies shall be cumulative.




4.8. Construction.

The language used in this Agreement, including the documents, instruments,
agreements, exhibits, schedules, and annexes hereto will be deemed to be
language chosen by the parties to express their mutual intent, and no rule of
strict construction shall be implied against any party.




4.9. Amendment.

This Agreement may be amended, supplemented, and modified only by a written
instrument duly executed by the parties hereto.




4.10. Waiver.

The failure of any party hereto to require the performance of any provisions of
this Agreement shall in no manner affect the right to enforce the same. No
waiver by any party hereto of any provisions or of any breach of any provisions
of this Agreement shall be deemed or construed either as a further or continuing
waiver of any such provision or breach or as a waiver of any other provision or
breach of any other provision of this Agreement. No waiver of any provision or
any breach of any provision of this Agreement shall be valid or binding on the
parties hereto unless made in a writing signed by an authorized representative
of the party against whom the same is sought to be enforced.




4.11. Further Assurance.

Each party hereto shall do and perform, or cause to be done and performed, all
such further acts and things and shall execute and deliver all such other
agreements, certificates, instruments and documents as any other party hereto
may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.




4.12. Counterparts.

This Agreement may be executed in any number of counterparts, each of which will
be deemed an original, but all of which together will constitute one and the
same instrument.




IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first set forth above.




Sibling Group Entertainment Holdings, Inc.

By:

Gerald F. Sullivan, Chairman




/s/ Gerald F. Sullivan

__________________________




COMPANY NAME

MESHUGENEH, LLC




Tax ID is 20-1531733

1355 Peachtree Street, Suite 1150

Atlanta, GA 30309




By: Mack Leath, Manager




/s/ Mack Leath

__________________________



